Per Curiam.

We affirm the judgment of the court of appeals. We find no injustice in applying the doctrine of res judicata on these facts. Since the date of the appellate decision sought to be reopened, appellant has appealed directly to this court and filed one application for reopening. Neither App.R. 26(B) nor State v. Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204, provides for second and subsequent applications for reopening. Therefore, the court of appeals did not err in finding that the matter of ineffective assistance of appellate counsel is now res judicata.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.